PER CURIAM
Defendant was convicted of driving under the influence of intoxicants. ORS 813.010. The trial court ordered him to pay court-appointed attorney fees of $400. He assigns error to the amount of attorney fees imposed on the ground that defense counsel was only paid $280 for the case. The state concedes that the cost of defendant’s representation was only $280 and that it can only recover the amount actually expended. We accept the state’s concession and remand to the trial court to correct the judgment.
Defendant’s other assignment of error is without merit.
Convictions affirmed; remanded for entry of a corrected judgment.